STATE OF LOUISIANA
         COURT OF APPEAL, FIRST CIRCUIT
SUCCESSION OF ARTHUR ANDREW                     NO.    2022 CW 0331
ARSENEAUX, JR.



                                                      APRIL 1, 2022



In Re:     John Philip Arseneaux, applying for supervisory writs,
           22nd Judicial District Court, Parish of St. Tammany,
           No. 2015-30516.


BEFORE:    McCLENDON, WELCH, AND THERIOT, JJ.

      WRIT GRANTED. The district court's February 9, 2022 orders,
which vacated the January 7, 2022 order of appeal and which set
a contempt hearing and ordered Steven Griffith, Sr. to appear in
court on April 5, 2022, are vacated. The district court was
di vested of jurisdiction upon the granting of the January 7,
2022 order of appeal. See La. Code Civ. P. art. 2088. Plaintiff,
John    Philip  Arseneaux' s, suspensive  appeal   shall  proceed
pursuant to the January 7, 2022 order of appeal.

                                 PMc
                                 JEW
                                 MRT




COURT OF APPEAL, FIRST CIRCUIT